LACOMBE, Circuit judge.
The Kirby Lumber Company may examine such witnesses as it desires to call in Texas upon a commission which shall set forth the names of the witnesses to be examined, so that counsel for the claimant may be able intelligently to determine whether or not it is desirable that he should attend their examination. The commission may be an open one, not on written interrogatories, if counsel for defendant so elect.. But, in the event of such election, claimant’s counsel may give notice that they elect not to incur the expense of attendance in a remote jurisdiction, and if they do so they may interpose their objections to testimony, and may prepare their cross-interrogatories after the direct testimony shall have been returned; or they may, at that time, elect orally to cross-examine the Texas witnesses, in which event such witnesses shall be produced for such cross-examination on reasonable notice.